DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-49, drawn to a method for transporting inventory based on an inventory order or request, classified in B65G1/1373.
II. Claims 50-94, drawn to a method for detecting an imbalance in inventory between two exterior facilities and then rebalancing the corresponding inventory, classified in G06Q10/087.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive processes.  Specifically, invention I is drawn towards fulfilling an inventory order or request while invention II is directed toward balancing inventory between at least two locations. 
The features exclusive to claim 1 are as follows:
An inventory hub
Assigning an inventory item for transport
Receiving an inventory order
Receiving an inventory item for transport at the inventory hub location
Returning to the inventory hub location after drop-off
The features exclusive to claim 50 are as follows:
An inventory balancing operation
A bot storage location
Detecting an inventory imbalance between two remote business facilities
Updated inventories reported from the two remote business facilities
Receiving an item at an intermediate loading location
Returning to bot storage location after drop-off  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
i.) the inventions have acquired a separate status in the art in view of their different classification;
ii.) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
iii.) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Embodiment as shown in Figures 17-18C
Embodiment as shown in Figure 19
Embodiment as shown in Figures 20A-E
Embodiment as shown in Figures 21-27C
Embodiment as shown in Figures 28-31
Embodiment as shown in Figures 32-38
Embodiment as shown in Figures 39-40
Embodiment as shown in Figures 41
Embodiment as shown in Figures 42-43F, 48A-D
Embodiment as shown in Figure 44
Embodiment as shown in Figure 45
Embodiment as shown in Figure 46
Embodiment as shown in Figures 47A-B
Embodiment as shown in Figure 49
Embodiment as shown in Figures 50A-B
Embodiment as shown in Figure 51
Embodiment as shown in Figures 52A-F
Embodiment as shown in Figure 53
Embodiment as shown in Figure 54
Embodiment as shown in Figure 55
Embodiment as shown in Figures 56A-B
Embodiment as shown in Figures 57A-61
Embodiment as shown in Figure 62
Embodiment as shown in Figure 63
Embodiment as shown in Figures 64A-D
Embodiment as shown in Figures 64E-H
Embodiment as shown in Figures 65A-B
Embodiment as shown in Figure 66
Embodiment as shown in Figures 67-68E
Embodiment as shown in Figures 69A-B
Embodiment as shown in Figure 70
Embodiment as shown in Figure 71
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN F HOBBS III/               Examiner, Art Unit 3664                                                                                                                                                                                         	/ADAM R MOTT/	Supervisory Patent Examiner, Art Unit 3664